[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 17, 2007
                              No. 06-13818                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-20118-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ISMAEL JOVANNY GUZMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 17, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Ismael Guzman appeals his sentence of 600 months of imprisonment after
pleading guilty to two counts of conspiracy to commit robbery and two counts of

robbery in violation of the Hobbs Act. See 18 U.S.C. § 1951(a). Guzman argues

that the district court erred when it refused to grant a downward departure, see

United States Sentencing Guidelines § 2A1.1 cmt. n.2(B) (Nov. 2005), and

imposed an unreasonable sentence. We affirm.

      Guzman argues that the district court wrongly refused to grant a downward

departure. We lack jurisdiction to review the discretionary refusal of a district

court to grant a downward departure unless the district court erroneously believed

that it was without authority to depart from the advisory Guidelines range. United

States v. Norris, 452 F.3d 1275, 1282 (11th Cir. 2006). The extensive analysis

provided by the district court in reaching its decision establishes that the district

court understood its authority to depart downward, but declined to exercise that

authority. We are without jurisdiction to review that decision.

      Guzman also argues that his sentence is unreasonable. He argues that the

district court violated the “concept of advisory guidelines” by requiring defense

counsel to explain why the characteristics of the defendant warranted a sentence

below the Guidelines range. Guzman also contends that his sentence, which is 13

years longer than the sentence of his co-defendant, failed to achieve the goal of

avoiding sentencing disparities. See 18 U.S.C. § 3553(a)(6). We disagree.



                                            2
      “Review for reasonableness is deferential.” United States v. Talley, 431
F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” Id. “When we review a sentence for

reasonableness, we do not, as the district court did, determine the exact sentence to

be imposed.” Id. “We must evaluate whether the sentence imposed by the district

court fails to achieve the purposes of sentencing as stated in section 3553(a).” Id.

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Id.

      Guzman’s sentence of 600 months of imprisonment was reasonable. The

sentence was within the advisory Guidelines range and below the statutory

maximum sentence. Both the sentencing order and the transcript of the sentencing

hearing establish that the district court sentenced Guzman, as the “direct

perpetrator” of a death, after careful consideration of Guzman’s arguments in favor

of mitigation, the Guidelines, and the sentencing factors of section 3553(a).

      Guzman’s sentence is

      AFFIRMED.




                                           3